Exhibit August 4, To: Chris Jacobs, CEO Theragenics Corp From: Pat Ferguson, President CP Medical Subject: Resignation of Presidency Dear Chris, Effective September 12th 2008, it is my intention to step down and resign as President of CP Medical. Please consider this as my 30-day notice without good reason, per my employment agreement dated May 6th 2005. I intend to continue to be a resource to you and Janet Zeman whenever I can help. I am proud of CP Medical and have enjoyed building this fine company. It has been a pleasure seeing our progress over the last few years. Now and in the future, I remain available to help see to its growth and success. I look forward to watching the company reach heights beyond our dreams. I’ve enjoyed our collaboration and wish all at Theragenics well. Sincerely, /s/ Patrick J. FergusonPatrick J.
